Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 1 of 15 Pageid#: 17

                                                                                        07/10/2020
                                                                                        07/13/2020

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division


 BEN GARRISON                                   )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )              Civil Action No.     3:20CV00040
                                                )
                                                )              TRIAL BY JURY
 ANTI-DEFAMATION LEAGUE                         )              IS DEMANDED
                                                )
        Defendant.                              )
                                                )



                                  COMPLAINT
        Plaintiff, Ben Garrison, by counsel, files the following Complaint against

 defendant, Anti-Defamation League (“ADL”).

        Plaintiff seeks (a) compensatory damages and punitive damages in the sum of

 $10,350,000.00, (b) prejudgment interest on the principal sum awarded by the Jury

 from July 10, 2019 until the date of Judgment, (c) costs incurred – arising out of

 Defendants’ defamation, conversion and trespass.

        In support of his claims, Plaintiff states the following facts:

                                   I. INTRODUCTION

        1.       Plaintiff is a cartoonist who supports the President of the United States.

        2.       In 2017, Plaintiff drew a cartoon that depicted George Soros (“Soros”),

 National Security Advisor H.R. McMaster and General David Petraeus as puppets of the

 “Rothchilds”:




                                               1
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 2 of 15 Pageid#: 18




        3.      On August 3, 2017, the ADL published an article on its website, entitled

 “Anti-Semitism Used in Attack Against National Security Adviser H. R. McMaster”.

 [https://www.adl.org/blog/anti-semitism-used-in-attack-against-national-security-adviser-

 h-r-mcmaster (the “ADL Article”). The ADL Article smeared Plaintiff. It contained

 numerous intentionally false statements about Plaintiff, including:

        Ɣ       “Prominent alt lite blogger and radio host Mike Cernovich … allegedly
                even commissioned a blatantly anti-Semitic cartoon to use as part of his
                campaign against McMaster”;

        Ɣ       “The thrust of the cartoon is clear: McMaster is merely a puppet of a
                Jewish conspiracy”;

        Ɣ       “Ironically, Garrison has frequently complained that some of his cartoons
                were being manipulated by others, with anti-Semitic themes added to
                them. In this instance, however, he displayed a clearly anti-Semitic
                cartoon on his own website”;

        Ɣ       “The anti-Semitic theme of the Garrison cartoon is impossible to miss”.



                                              2
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 3 of 15 Pageid#: 19




 ADL simultaneously tweeted the ADL Article to its 166,000 followers on Twitter.

 [https://twitter.com/ADL/status/893191101649215488].

        4.      The ADL Article was relied upon by editors of “Wikipedia” to falsely

 state that Plaintiff “produced cartoons that showcase … anti-Semitic and racist content”.

 [https://en.wikipedia.org/wiki/Ben_Garrison]. The ulterior purpose of the ADL Article

 was to silence Plaintiff’s free speech and his criticism of the Rothschilds and Soros.

        5.      On July 5, 2019, Plaintiff proudly tweeted that he had been invited by

 President Trump to the White House (“WH”) to attend The Social Media Summit:




                                              3
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 4 of 15 Pageid#: 20




        6.      On July 11, 2019, after the ADL complained to the White House that

 Plaintiff was “anti-Semitic”, the White House rescinded the invitation.

        7.      In this action, Plaintiff seeks money damages for the insult,

 embarrassment, humiliation, mental suffering, anguish, injury to his name and

 professional reputation, and loss of business caused by the ADL’s defamation.

                                       II. PARTIES

        8.      Plaintiff, Ben Garrison (“Garrison”), is a private individual and citizen of

 Montana. He is an independent political cartoonist. His cartoons have been seen by

 millions of people around the world.          Garrison is neither anti-Semitic nor racist.

 [https://www.grrrgraphics.com/about;        https://www.breitbart.com/tech/2015/12/22/ben-

 garrison-how-the-internet-made-a-fake-white-supremacist/].

        9.      Defendant, ADL, is a non-profit corporation organized under the laws of

 the District of Columbia. Its principal place of business is New York. ADL holds itself

 out as an “anti-hate organization that seeks to stop the defamation of the Jewish people”.

 In truth, ADL is a tool of the Democratic Party and private corporations, such as Google,

 to target supporters of President Donald Trump, members of the Republican Party, and

 conservatives generally.

                            III. JURISDICTION AND VENUE

        10.     The United States District Court for the Western District of Virginia has

 subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

 citizens of different States, and the amount in controversy exceeds the sum or value of

 $75,000, exclusive of interest and costs.




                                               4
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 5 of 15 Pageid#: 21




        11.     ADL is subject to general jurisdiction and specific jurisdiction in Virginia.

 It transacts continuous and systematic business in Virginia and committed multiple acts

 of defamation in whole or part in Virginia. ADL has minimum contacts with Virginia

 such that the exercise of personal jurisdiction over it comports with traditional notions of

 fair play and substantial justice and is consistent with the Due Process clause of the

 United States Constitution. Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984).

        12.     Venue is proper in the Charlottesville Division of the United States

 District Court for the Western District of Virginia pursuant to Title 28 U.S.C. §

 1391(b)(1).

                             IV. STATEMENT OF THE FACTS

        13.     The ADL is engaged in a targeted campaign of defamation to destroy

 Garrison’s reputation and livelihood.     ADL operatives throughout the country have

 excessively published the false and defamatory statement that Garrison is anti-Semitic.

 See, e.g., https://twitter.com/egavactip/status/893197548965507072 (“#AntiSemitic Ben

 Garrison cartoon of ‘Rothschild’ puppeteer used by Mike Cernovich to attack NSC chief

 HR McMaster”); https://twitter.com/orensegal/status/893247363590098944 (“Check out

 our analysis of who is behind the anti-Semitic image & campaign against General HR

 McMaster”);        https://twitter.com/egavactip/status/906212115295428609        (“Actually

 [ThinkProgress],      Ben     Garrison    *has*     done     an    #antisemitic     cartoon

 https://twitter.com/egavactip/status/948684431937691648 (“And though some of his

 cartoons have been altered by others, he’s done at least one #antiSemitic cartoon

 himself”)]. The defamation campaign continues to the present.




                                              5
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 6 of 15 Pageid#: 22




        14.     Prior to publication of the ADL Article, ADL knew that the Rothschilds

 controlled Soros and that Soros controlled McMaster. ADL also knew that Garrison’s

 cartoon was not anti-Semitic and knew that Garrison was not anti-Semitic. [See

 https://www.vice.com/en_us/article/a39k7j/the-anonymous-leak-of-supposed-kkk-names-

 is-actually-kind-of-lame (“Garrison is not a KKK member, but a few years ago someone

 altered his drawing the ‘March of Tyranny’ to include an anti-Semitic drawing of a

 Jewish person, and the image — as well as other manipulations of his work — circled

 widely on the internet. (Update: Garrison's name has since been scrubbed from the list.)

 ‘Here's Anonymous not doing their research and buying into it,’ Pitcavage1 said of the

 Garrison rumor, noting that the list included descriptions of the cartoonist that ‘the people

 trying to frame him were circulating.’”)].

        15.     ADL’s actual malice towards Garrison is further evidenced by the fact

 ADL trolled Garrison, doctored one of Garrison’s cartoons and published it on ADL’s

 website (without Garrison’s permission) to make it appear to ADL’s donors, members

 and the public that Garrison was, in fact, anti-Semitic and racist.          A side-by-side

 comparison of Garrison’s cartoon (on the left) with ADL’s doctored cartoon (on the

 right) reveals the depth of ADL’s actual malice and ill-will for Garrison:




        1
                Mark Pitcavage is a “senior research fellow, center on extremism” at the
 ADL.


                                              6
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 7 of 15 Pageid#: 23




 The doctored image remained prominently displayed on ADL’s website for a long time.

 On July 11, 2019, after Garrison lost the opportunity to attend the Social Media Summit,

 ADL finally admitted that they had doctored the cartoon. The doctored cartoon, with its

 hateful content attributed to “Ben Garrison”, remains on ADL’s website however:




                                            7
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 8 of 15 Pageid#: 24




 [https://www.adl.org/resources/backgrounders/jewish-control-of-the-federal-reserve-a-

 classic-anti-semitic-myth].

         16.    Within the past year, the ADL Article has been republished repeatedly and

 excessively by the ADL and by third-parties, both on the Internet and via social media,

 see, e.g.:

        https://www.washingtonexaminer.com/news/artist-accused-of-blatant-anti-
 semitism-disinvited-from-white-house (July 10, 2019);

         https://twitter.com/samthielman/status/1148932096897011714
         (July 10, 2019);

        https://www.adl.org/blog/cartoonist-of-anti-semitic-image-disinvited-from-white-
 house-social-summit
        (“The White House invites, and then disinvites, an artist who drew a ‘blatantly
        anti-Semitic’ cartoon to its social media summit) (July 12, 2019);

         https://twitter.com/ADL/status/1150466237782269954
         (July 14, 2019);

         https://twitter.com/egavactip/status/1203345635627417600
         (That’s a Ben Garrison cartoon. Here is some info about that cartoonist”)
         (December 7, 2019);

         https://twitter.com/MFilmest/status/1270763245767397377
         (June 10, 2020);

         https://twitter.com/KingSkyLord_/status/1275561368977104898
         (June 23, 2020).

 The American Jewish Congress posted the following statement to its Facebook:




                                            8
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 9 of 15 Pageid#: 25




        17.    In addition to the ADL Article, ADL has published on its website

 numerous other false and defamatory statements about Garrison, including the following:

        Ɣ      https://www.adl.org/resources/backgrounders/jewish-control-of-the-

 federal-reserve-a-classic-anti-semitic-myth (“White supremacists and other extremists

 frequently spread anti-Semitic memes, such as the image above”);

        Ɣ      https://www.adl.org/blog/cartoonist-of-anti-semitic-image-disinvited-

 from-white-house-social-summit (“The White House invites, and then disinvites, an artist

 who drew a “blatantly anti-Semitic” cartoon to its social media summit”);

        Ɣ      https://www.adl.org/blog/far-right-trolls-recast-no-means-no-and-my-

 body-my-choice-as-anti-immigrant-memes (“At a time when women have become

 increasingly vocal in addressing critical issues like sexual harassment and sexual

 violence, reproductive rights, workplace opportunity and equal pay, a group of far right

 trolls have deliberately appropriated slogans from the women’s movement in service of

 their own xenophobic cause. The far right campaign appropriates “No Means No” and

 recasts “My Body My Choice” as “My Borders My Choice.” Both are used in social

 media and fliering campaigns aimed at immigrants … Prominent far right figures,

 including Jack Posobiec, Ben Garrison and Peter Sweden, promoted the campaign”).

                              COUNT I – DEFAMATION

        18.    Plaintiff restates paragraphs 1 through 17 of this Complaint, and

 incorporates them herein by reference.

        19.    ADL and its agents made and published to third-parties, including, but not

 limited to, advertisers, subscribers, readers, viewers and followers of ADL, and to print

 media, mainstream media and social media, numerous false factual statements of and




                                            9
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 10 of 15 Pageid#: 26




  concerning Garrison. These statements are detailed verbatim above. ADL’s false and

  defamatory statements were published and republished within the past year without

  privilege, justification or legal excuse of any kind. The false and defamatory statements

  were not published in good faith or through misinformation or mistake. ADL published

  the words intentionally to harm Garrison’s business and reputation.

         20.     By publishing the ADL Article and other statements on the Internet and

  via social media, such as Twitter, ADL knew or should have known that its false and

  defamatory statements about Garrison would be republished over and over and over by

  third-parties millions of times to Garrison’s detriment and injury. By tweeting the ADL

  Article and by encouraging others to retweet and post the ADL Article to Twitter, ADL

  created an unreasonable risk that the defamatory matter in the ADL Article would be

  communicated by third-parties.      Republication in 2019 and 2020 was the natural,

  foreseeable, reasonably expected and probable consequence of ADL’s actions and was

  actually and/or presumptively authorized by ADL. ADL is liable for the republications

  of the false and defamatory statements by third-parties.

         21.     ADL’s false statements constitute defamation per se or defamation per

  quod. The statements impute to Garrison an unfitness to perform the duties of an office

  or employment for profit, or the want of integrity in the discharge of the duties of such

  office or employment. ADL’s statements also prejudice Garrison in his profession as a

  cartoonist.

         22.     ADL’s false statements caused Garrison to suffer and incur both presumed

  and actual damages, including insult, pain, embarrassment, humiliation, and mental

  suffering, harm to name and reputation, injury to reputation, loss of business and income,




                                              10
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 11 of 15 Pageid#: 27




  out-of-pocket loss and other actual damages.            Garrison was held up to world

  condemnation, scorn and public humiliation leading up to the Social Media Summit at the

  White House, and thereafter. He has been forced to endure vicious attacks by Internet

  trolls as a result of the ADL’s publications. Garrison is also a fine artist. He had to leave

  the first gallery he was in because anonymous Internet trolls began harassing the owner.

  Echoing ADL, the trolls told her Garrison was a “white supremacist—a “Nazi”.

  Garrison’s commercial art business has declined. Few corporate offices will consider

  hiring him because he is seen as a figure of controversy and reputational risk. Garrison

  was recently rejected at creators.com syndicate because of the defamation by ADL and

  republished by CNN. Garrison constantly has to explain that he is not anti-Semitic or a

  racist. He is treated like damaged goods as a result of ADL’s libel. The ADL’s attack on

  his character deeply injured Garrison.

         23.     ADL directed false and defamatory statements at Garrison as a private

  individual with the specific intent to harm Garrison’s reputation. ADL acted negligently.

  It lacked reasonable grounds for any belief in the truth of its statements.

         24.     ADL made the false statements with actual or constructive knowledge that

  they were false or with reckless disregard for whether they were false. ADL acted with

  actual malice and reckless disregard for the truth for the following reasons:

                 a.      ADL knew that its statements were false, and pursued a

  preconceived story line without undertaking any investigation.           In 2015, Garrison

  published his first book, “Rogue Cartoonist”, in which Garrison clearly explained the fact

  that he was neither racist nor anti-Semitic. ADL knew from its review of Garrison’s

  book that its statements were false.




                                               11
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 12 of 15 Pageid#: 28




                 b.     ADL published the preconceived narrative out of a desire to hurt

  Garrison and undermine the President.

                 c.     ADL knowingly presented un-truths and sensational statements in

  an effort to scare and profit from fear and xenophobia. In Garrison’s case, ADL is

  manufacturing out of whole cloth.

                 d.     ADL exhibited extreme bias, ill-will and a desire to hurt Garrison

  because of Garrison’s support for President Trump. ADL chose to manufacture and

  publish false statements about Garrison and to use unnecessarily strong and violent

  language, disproportionate to the occasion. ADL did not act in good faith because, in the

  total absence of evidence, it could not have had an honest belief in the truth of its

  statements about Garrison.

                 e.     ADL doctored at least one of Garrison’s cartoons to further its

  false and malicious narrative that Garrison is anti-Semitic and racist.      In spite of

  Garrison’s demand to take down and retract the doctored cartoon, ADL persists with the

  defamation.

                 f.     ADL and its agents repeated, reiterated and excessively

  republished the ADL Article after its original publication out of a desire to injure

  Garrison and to spread the poison in the pool.

         25.     As a direct result of ADL’s defamation, Garrison suffered presumed

  damages and actual damages, including, but not limited to, insult, pain and suffering,

  emotional distress and trauma, anguish, stress and anxiety, public ridicule, humiliation,

  embarrassment, indignity, damage and injury to personal and professional reputations,

  loss of enjoyment of life, loss of business and income, diminished future earning




                                              12
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 13 of 15 Pageid#: 29




  capacity, out-of-pocket expenses and costs, in the sum of $10,000,000.00 or such greater

  amount as is determined by the Jury.

                                COUNT II – CONVERSION

          26.    Plaintiff restates paragraphs 1 through 25 of this Complaint, and

  incorporates them herein by reference.

          27.    ADL used Garrison’s cartoon’s and wrongfully exercised and assumed

  authority over them without Garrison’s consent. ADL wrongfully exerted dominion over

  Garrison’s personal property in denial of, or inconsistent with, Garrison’s rights and

  interests.

          28.    ADL’s actions constitute conversion.

          29.    ADL’s acted with spite, ill-will and malice towards Garrison in

  misappropriating Garrison’s property.           ADL knowingly and willfully converted

  Garrison’s property, and acted under circumstances amounting to a willful and wanton

  disregard of Garrison’s rights and interests.

          30.    As a direct result of ADL’s conversion, Garrison suffered damage and

  incurred loss, including, but not limited to, loss of business and income, impairment to

  the condition, quality and or value of Garrison’s cartoons, attorney’s fees, court costs,

  and other out-of-pocket expenses and damages in the sum of $10,000,000.00 or such

  greater amount as is determined by the Jury.

                        COUNT III – TRESPASS TO CHATTELS

          31.    Plaintiff restates paragraphs 1 through 30 of this Complaint, and

  incorporates them herein by reference.

          32.    Garrison has and holds a property interest in his cartoons.




                                                  13
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 14 of 15 Pageid#: 30




            33.   ADL    unlawfully    used    Garrison’s   property   without   legal   right,

  authorization or consent, and profited from such unlawful use.

            34.   ADL’s acts constitute willful acts of trespass.

            35.   As a direct result of ADL’s trespass, Garrison suffered damage and

  incurred loss, including, but not limited to, loss of business and income, impairment to

  the condition, quality and or value of Garrison’s cartoons, attorney’s fees, court costs,

  and other out-of-pocket expenses and damages in the sum of $10,000,000.00 or such

  greater amount as is determined by the Jury.

                        COUNT IV – PERMANENT INJUNCTION

            36.   Plaintiff restates paragraphs 1 through 35 of this Complaint, and

  incorporates them herein by reference.

            37.   In spite of Garrison’s demand, ADL continues to unlawfully use

  Garrison’s name and cartoons in its trade or business, including to defame Garrison.

            38.   Garrison requests the Court to permanently enjoin and order ADL to cease

  and desist from any further use of Garrison’s name and property. Garrison further

  requests that ADL be enjoined to deactivate the hyperlinks to the ADL Article and to the

  other defamatory statements published on ADL’s website and to delete the corresponding

  tweets.

            39.   Without Court intervention and an injunction, Garrison will suffer actual

  and irreparable injury to his property interests.

            40.   There is a substantial likelihood that Garrison will succeed on the merits

  of his claims, as ADL has no right to use Garrison’s name or his cartoons. Garrison does

  not have an adequate remedy at law.




                                                14
Case 3:20-cv-00040-GEC Document 1 Filed 07/10/20 Page 15 of 15 Pageid#: 31




                    CONCLUSION AND REQUEST FOR RELIEF

         WHEREFORE, Plaintiff, Ben Garrison, respectfully requests the Court to enter

  Judgment against ADL as follows:

         A.     Compensatory damages in the amount of $10,000,000.00 or such greater

  amount as is determined by the Jury;

         B.     Punitive damages in the amount of $350,000.00 or the maximum amount

  allowed by law;

         C.     Prejudgment interest from July 10, 2019 until the date Judgment is entered

  at the maximum rate allowed by law;

         D.     Postjudgment interest at the maximum rate allowed by law;

         E.     Costs and such other relief as is just and proper.


                           TRIAL BY JURY IS DEMANDED


  DATED:        July 10, 2020



                                BEN GARRISON



                                By:      /s/ Steven S. Biss
                                         Steven S. Biss, Esquire
                                         (Virginia State Bar No. 32972)
                                         300 West Main Street, Suite 102
                                         Charlottesville, Virginia 22903
                                         Telephone:     (804) 501-8272
                                         Facsimile:     (202) 318-4098
                                         Email: stevenbiss@earthlink.net

                                         Counsel for the Plaintiff




                                               15
